DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Specification
The specification is objected to as failing to provide proper support for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks description wherein the support system comprises a fan as stated in claim 5.  ¶0017 indicates that transport system 20 comprises the fan.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites: “wherein the support system comprises a fan”.  However in view of the specification and drawings, it appears that the fan is a part of duct system 20 and not a part of support system 24.  It is unclear if a different fan is being claimed.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadley (US 2013/0008141).
Regarding claims 1-2 and 11-13, Hadley discloses a harvester system, comprising:  a work vehicle (24); a cotton harvester attachment (20) configured to removably couple to the work vehicle (¶0022), the harvester attachment comprising: a tool bar (122); and a quick connector (40) coupled to the tool bar (Via telescoping section 42), the quick connector is configured to removably couple and 

Regarding claims 3 and 14, Hadley discloses a bin (76), wherein the bin is configured to removably couple to the work vehicle (Via the tractors 3pt hitch 90).

Regarding claims 4 and 15, Hadley discloses wherein the cotton picker comprises a duct (74) configured to direct cotton to the bin.

Regarding claim 5, Hadley discloses wherein the support system comprises a fan (70) configured to drive agricultural product from the harvester attachment to the bin.

Regarding claim 7, Hadley discloses wherein the support system is configured to couple to the work vehicle with a three-point quick connector (Alternative support system 76 is connected by 3pt hitch 90).

Regarding claims 9 and 10, Hadley discloses wherein the support system (Figure 7) comprises a hydraulic pump (66), wherein the hydraulic pump is configured to fluidly couple to the harvester attachment (via lines 64), wherein the hydraulic pump is configured to provide hydraulic pressure to operate the harvester attachment, wherein the hydraulic pump is a power take-off powered hydraulic pump configured to receive power from the work vehicle (¶0029).

Claim(s) 1-6, 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goering (US 2011/0209452).
Regarding claims 1, 2, 6, 11-13 and 16-17 Goering discloses a harvester system, comprising:  a work vehicle (12); a cotton harvester attachment (cotton harvester row unit 46 and associated structure) configured to removably couple to the work vehicle, the harvester attachment comprising: a tool bar (40); and a quick connector coupled to the tool bar, the quick connector is configured to removably couple and uncouple the harvester attachment to the work vehicle (¶0016 discloses that the frame/toolbar is attached to the tractors 3pt hitch.  An attachment structure compatible with a typical 3pt hitch is considered to be a three-point hitch quick connector); and a support system configured to removably couple to the work vehicle (All other elements besides the header function to support the harvesting operation), wherein the support system is configured to support operation of the harvester attachment (¶0015 discusses conversion between normal tractor operation.  Therefore, the cotton harvesting elements are all considered removable).

Regarding claims 3-5, 14, 15, 18 and 19, Goering discloses a bin (60), wherein the bin (60) is configured to removably couple to the work vehicle, a duct (58) configured to direct cotton to the bin and wherein the support system comprises a fan (62) configured to drive agricultural product from the harvester attachment to the bin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley (US 2013/0008141) as applied to claim 1 in further view of Meier (USPN 2795917).
Regarding claim 8, the cotton picker of Hadley is lacking mention of a lubrication system.  
Meier discloses a tractor mounted cotton picker and teaches the use of a water tank (190) fluidly coupled to picking units for lubrication (Column 5 lines 33-54). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hadley by providing a water tank a lubrication system for the picking units as taught by Meier to aid the pickers in the harvesting of cotton.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goering (US 2011/0209452) as applied to claim 17 in further view of Hadley (US 2013/0008141).
Regarding claim 20, the cotton picker of Goering is powered by a mechanical support system and is therefore lacking a hydraulic powered drive system.  
Hadley discloses a tractor mounted cotton picker and teaches the mechanical equivalence of mechanically or hydraulically powering the picking units (¶029). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goering by providing a hydraulic drive support system with a pump and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671